DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/8/21 and 3/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, it is unclear what is being claimed in this passages “with the light shielding portions each having a size such that a light amount of the detection light, which the light receiving portion receives, cannot be made smaller than a predetermined light amount by neither of the light shielding portions alone” and “the light amount of the detection light, which the light receiving portion receives, is made smaller than the predetermined light amount.”  In addition, there is a lack of antecedent basis with regard to “the detection light.”  
	With regard to claim 3, the width of the light shielding is smaller than the diameter of what?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2011/0234717 to Sakurai.
With regard to Claim 1, as best understood, Sakurai teaches (fig. 1 a liquid residual-amount detecting device (29) detecting a residual amount of a liquid contained in a liquid cartridge (10), the detecting device comprising:
	an optical sensor (12) having a pair of a light emitting portion and a light receiving portion [0033]; and
	a plurality of liquid cartridges (1b), each having a containing portion (20) that contains the liquid [0025], a float (24a and 34a) disposed in the containing portion (20) and receiving buoyancy of the liquid, and a light shielding portion (25) displaced on a path that crosses an optical path of election light emitted by the light emitting portion in synchronization with displacement of the float, wherein the light shielding portion (25) is provided in plurality (fig. 2A and 2B), with the light shielding portions each having a size such that a light amount of the detection light, which the light receiving portion receives, cannot be made smaller than a predetermined light amount by neither of the light shielding portions alone, and
	wherein when the float (24a and 34a) is at a highest position (H2 and H3) in each of the plurality of liquid cartridges, the plurality of light shielding portions (25) are disposed to be aligned in a direction crossing the optical path and shield the optical path, and the light amount of the detection light, which the light receiving portion receives, is made smaller than the predetermined light amount.
	With regard to Claim 2, Sakurai teaches wherein the predetermined light amount is a light amount which serves as a standard for determination on whether the residual amount of the liquid is less than the predetermined amount or not [0035].
	With regard to Claim 4, Sakurai teaches wherein the plurality of light shielding portions (25) are disposed to be aligned in the direction along the path [0035-0036].
	With regard to Claim 8, Sakurai teaches wherein the liquid cartridge (10A and 10B) has a detection window which transmits the detection light, wherein the light shielding portion (25) is displaced in the detection window, wherein the plurality of liquid cartridges (1b) are disposed such that each of the detection windows thereof is aligned in a predetermined direction, and wherein the pair of the light emitting portion and the light receiving portion are disposed so as to sandwich the plurality of detection windows in the predetermined direction [0034].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 3 is the inclusion of the limitations wherein a width of the light shielding portion in a direction along the path is
larger than a half of a diameter of the light receiving portion and smaller than the diameter.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 5 is the inclusion of the limitations wherein the light receiving portion is a two-piece photodiode having light receiving regions obtained by being divided into two parts in accordance with two of the light shielding portions. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 6-7 is the inclusion of the limitations wherein when four light shielding portions are disposed, two thereof are aligned in the direction along the path and the other two thereof are aligned in a direction orthogonal to the path in a case where the float is at the highest position. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853